DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of the amendments to claims 21, 26, 28 and 30-33, and the cancellation of claims 22 and 39 received 6/01/2021. Claims 21 and 23-38 are currently pending. The previous grounds of rejection are withdrawn in view of Applicant’s amendments. New grounds of rejection are applied over previously cited references as well as Babbs et al (“Babbs” US 9,105,673). This action is made final.
Claim Objections
Claims 23 and 24 are objected to because of the following informalities:  the claims depend from cancelled claim 22. For examination purposes they will be interpreted as depending from claim 21.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 25, 26 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babbs et al (“Babbs” US 9,105,673).
For claim 21, Babbs teaches a substrate storage module 1100 (fig. 15 col. 24 lines 23-26) comprising: 
2 within the substrate storage module 1100 (fig. 15 col. 27 lines 36-43) and to provide a controllable environment for protecting lithographic substrates from ambient air (fig. 15 col. 27 lines 48-65), 
wherein the substrate storage module is configured to store at least twenty lithographic substrates (col. 6 lines 55-65), 
wherein the substrate storage module is configured to be an integral part of a lithographic apparatus 1002 in use (fig. 15 col. 24 wherein the module is integral with the process sections 1006, and fig.’s 1A-1B col. 5 lines 16-21 wherein the process section 1006 includes a lithography section; therefore the entire tool, or alternatively the exposure section alone, constitutes a lithographic apparatus);
wherein the lithographic apparatus comprises (see fig. 16 col. 29 lines 1-28, the lithographic apparatus can be configured with any number of transfer and process modules) a vacuum substrate handling module, an atmospheric substrate handling module, and a transition substrate handling module disposed between the vacuum substrate handling module and the atmospheric substrate handling module (fig. 16 col. 30 lines 47-58), and 
wherein the substrate storage module is located in the atmospheric substrate handling module (2100 in fig. 16, or 1100 as discussed above with respect to fig. 15).
For claim 25, Babbs teaches a vacuum system 1010V configured to generate a vacuum within the substrate storage module (fig. 15 col. 26 lines 14-23).
For claim 26, Babbs teaches wherein the substrate storage module comprises a plurality of slots for receiving lithographic substrates (illustrate schematically by the stack of substrates in fig. 15).
For claim 30, Babbs teaches a robotic arm 2004R configured to receive an incoming lithographic substrate and place the incoming substrate in the substrate storage module, the robotic arm being further configured to retrieve an outgoing lithographic substrate from the substrate storage module and .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23, 24, 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Babbs as applied above.
For claims 23 and 24, Babbs does not explicitly teach wherein the gas delivery system comprises a filter and a heat exchanger.

For claim 27, Babbs does not explicitly teach wherein the slots are stacked in a plurality of columns. However, Babbs does teach providing wafers in the standard increment of 25 wafers (as discussed above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Babbs to include providing multiple columns of the standard 25-wafer cassette, in order to process a large number of wafers while achieving interoperability with standard lithography equipment. Therefore the matter of claim 27 is not patentable over Babbs.
For claim 31, Babbs teaches a lithography section as discussed above (col. 5 lines 16-21), but does not explicitly disclose the particular claimed elements such as an illumination system, reticle/wafer stages and projection system. However, such elements were well-known in the art as components of a typical projection lithography apparatus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Babbs to include such elements in order to achieve the disclosed lithography system. Therefore the matter of claim 31 is not patentable over Babbs.
Claims 29 and 32-38 are rejected under 35 U.S.C. 103 as being unpatentable over Babbs as applied above, in view of Kuit (US 6,406,834 previously cited).
For claim 29, Babbs does not explicitly teach wherein the substrate storage module comprises an actuator configured to move the slots.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Babbs to include an actuator in order to achieve the advantages discussed above.
For claims 32-34, Babbs teaches a lithography apparatus and method as discussed above, but does not explicitly teach the steps of: 
performing a first set of sub-exposures on the lithographic substrates to form a partially exposed lithographic substrates; 
moving the partially exposed lithographic substrates to the substrate storage module; 
repeating the performing and moving  for the remaining substrates; 
removing the partially exposed lithographic substrates from the substrate storage module and performing a second set of sub-exposures on the partially exposed lithographic substrates to form substrates having stitched patterns; and
performing a baking process on the lithographic substrates having stitched patterns.
Kuit teaches a lithographic apparatus and method, comprising:
(a) performing a first set of sub-exposures on a lithographic substrate to form a partially exposed lithographic substrate (col. 6 lines 19-21, wherein the first and second mask exposures can include stitching exposures as discussed at col. 2 lines 13-22); 
(b) moving the partially exposed lithographic substrate to a substrate storage module (col. 6 lines 22-23) having a controlled environment;
(c) repeating steps (a) and (b) for the remaining substrates (col. 6 lines 23-28); 

(e) performing a baking process on the lithographic substrates having stitched patterns (col. 4 lines 17-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Babbs to include the steps taught by Kuit in order to achieve efficient stitching exposure on a plurality of substrates.
For claims 35, 36 and 38, Babbs teaches the limitations as applied to claims 23, 24 and 25 above.
For claim 37, Babbs does not explicitly teach controlling specific contaminants such as amines. However, Babbs discloses a controlled environment of inert gas or very clean air as discussed above, and therefore that controlling such cleanliness implies controlling for any unwanted contaminants including amines. Therefore the matter of claim 37 is not patentable over Babbs.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Babbs as applied above, in view of Zhang (US 2013/0186803 previously cited).
For claim 28, Babbs does not explicitly teach wherein the substrate storage module comprises a shield located between neighboring slots, the shield being configured to reduce the amount of debris transferring between stored lithographic substrates.
Zhang teaches a substrate storage module 10 comprising a shield 40 located between neighboring slots, the shield being configured to reduce the amount of debris transferring between stored lithographic substrates 30 (fig. 1 par. 9).
.
Response to Arguments
Applicant’s arguments with filed 6/01/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN WRIGHT KREUTZER whose telephone number is (571)270-7931.  The examiner can normally be reached on Monday-Friday from 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W KREUTZER/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	6/9/2021